Citation Nr: 0333329	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
bruised ribs.  

2.  Entitlement to service connection for residuals of back 
injury. 

3.  Entitlement to service connection for chronic patellar 
tendonitis of the right knee.

4.  Entitlement to service connection for bilateral shin 
splints.

5.  Entitlement to service connection for bronchial asthma.
  

WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1984 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned at a Board 
videoconference hearing in March 2003.  A transcript of that 
hearing is associated with the claims folder.  

During the Board hearing, the veteran raised the issues of 
entitlement to service connection for sinus problems and 
joint pain, to include as due to undiagnosed illness, as well 
as a claim for an increased disability rating for chronic 
bursitis, residual of fractured scapula and acromion, left 
shoulder.  These matters are referred to the RO for the 
appropriate action.  


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted during 
the course of this claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).   

Under the VCAA, VA has an enhanced duty to assist a veteran 
in developing his claim.  In a disability compensation claim, 
the VCAA provides that the duty to assist includes obtaining 
relevant VA medical records.  38 U.S.C.A. § 5103A(c)(2).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  In this case, VA records obtained by the RO suggest 
that the veteran underwent a VA Persian Gulf Registry 
examination in August 2000.  The report of this examination 
is not of record.  A remand is required to secure this 
evidence.  

Also in the case of a disability compensation claim, this 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

With respect to the claims for service connection for 
residuals of back injury, chronic patellar tendonitis of the 
right knee, and bronchial asthma, review of the claims folder 
reveals evidence of a current disability.  The record also 
reveals evidence of injury or possible symptoms or associated 
disorder in service.  That is service medical records 
disclose a report of back injury in March 1988 and complaints 
of back pain beginning in January 1989, following an October 
1988 motor vehicle accident.  Similarly, there is complaint 
of right knee injury in August 1987 and February 1991.  
Finally, there are several episodes of complaints diagnosed 
in service as viral syndrome, with a diagnosis in October 
1991 of mild bronchitis with bronchiospasm.  However, the 
current record is inadequate to address whether the current 
disabilities are in fact related to service.  Therefore, 
pursuant to the VCAA, a remand is required in order to secure 
additional medical evidence necessary to decide the claims.

Finally, the Board observes that the RO provided the veteran 
with notice of the rights and obligations provided in the 
VCAA in a February 2001 letter.  With respect to such notice, 
the Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  It found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The RO's February 2001 letter to the 
veteran concerning the VCAA asks the veteran to submit any 
information or evidence within 60 days of the letter, but 
also explains the consequences if information or evidence was 
received within one year after the date of the letter or 
after one year from the date of the letter.  Such notice may 
be viewed as confusing to the veteran.  Therefore, as this 
case is being remanded for additional development, the RO 
must take this opportunity to clarify for the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should attempt to secure the 
report of a VA Persian Gulf Registry 
examination that was performed in or 
about August 2000.  

3.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The claims folder must be 
available for the examiner to review and 
the examination report must state whether 
such review was accomplished.  Any 
indicated test or study should be 
performed as deemed necessary by the 
examiner. 
	a. An orthopedic examination to 
determine the nature and etiology of any 
residuals of back injury or right knee 
disorder the veteran might have.  The 
examiner is advised that current 
diagnoses of record are chronic thoracic 
and lumbosacral strain with paravertebral 
muscle spasm and degenerative disc 
disease at L5-S1 and chronic patellar 
tendonitis of the right knee.  The 
examiner is asked to provide the correct 
diagnosis for any back (thoracic and 
lumbar spine) disorder and any right knee 
disorder found on examination.  Based on 
the examination and review of the claims 
folder, to include service medical 
records contained in manila envelopes in 
the claims folder, the examiner is asked 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran's current back and right knee 
disorders are related to service, 
specifically right knee injuries and 
complaints sustained therein.  
	b. A respiratory examination to 
determine the nature and etiology any 
current disorder present.  The examiner 
is advised the current diagnosis of 
record is bronchial asthma.  The examiner 
is asked to provide the correct diagnosis 
for any respiratory disorder found on 
examination.  Based on the examination 
and review of the claims folder, to 
include service medical records contained 
in manila envelopes in the claims folder, 
the examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's current 
respiratory disorder is related to 
service, specifically to instances of 
viral syndrome or bronchitis diagnosed in 
service.  

4.  After the completion of any 
additional necessary development, the RO 
should readjudicate the claims for 
service connection for residuals of back 
injury, chronic patellar tendonitis of 
the right knee, and bronchial asthma.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




